



 
 
AGREEMENT OF MERGER AND
 
 
PLAN OF REORGANIZATION
 
among
 
AGRONIX, INC.,
 
AGRONIX ACQUISITION CORP. and
 
WARNER NUTRACEUTICAL INTERNATIONAL, INC.
 
May 10, 2006
 


 


 


 


 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 

1.   The Merger.
 1 
1.1
Merger
 1 
1.2
Effective Time
 2 
1.3
Certificate of Incorporation, Bylaws, Directors and Officers.
2
1.4
Assets and Liabilities
2
1.5
Conversion of Securities.
2
1.6
Surrender and Exchange of Certificates
3 
1.7
Intentionally Omitted.
3 
1.8
Parent Common Stock and Parent Class A Preferred Stock
3 
1.9
Operation of Surviving Corporation.
4 
1.10
Further Assurances
4 
2.   Representations and Warranties of the Company
4 
2.1
Organization, Standing, Subsidiaries, Etc.
4 
2.2
Qualification
4 
2.3
Capitalization of the Company
5 
2.4
Indebtedness
5 
2.5
Company Stockholders
5 
2.6
Corporate Acts and Proceedings
5 
2.7
Compliance with Laws and Instruments
5
2.8
Binding Obligations
5 
2.9
Broker’s and Finder’s Fees
6 
2.10
Financial Statements
6 
2.11
Absence of Undisclosed Liabilities
6 
2.12
Changes
6 
2.13
Intentionally Omitted.
7 
2.14
Employees
7 
2.15
Tax Returns and Audits
7 
2.17
Employee Benefit Plans; ERISA
 
2.18
Title to Property and Encumbrances
8
2.19
Condition of Properties
8 
2.20
Insurance Coverage
8 
2.21
Litigation
8 
2.22
Licenses
8 
2.23
Interested Party Transactions
8 
2.24
Environmental Matters
9 
2.25
Receivables
9 
2.26
Inventories
10 
2.27
Customers, Suppliers and Independent Contractors
10 
2.28
Duty to Make Inquiry.
10 
2.29
Disclosure.
10 

 
 
i

--------------------------------------------------------------------------------


 
2.30
Questionable Payments
10 
2.31
Obligations to or by Stockholders
11 
3.   Representations and Warranties of Parent and Acquisition Corp.
11 
3.1
Organization and Standing
11 
3.2
Corporate Authority
11 
3.3
Broker’s and Finder’s Fees
12 
3.4
Capitalization of Parent
12
3.5
Acquisition Corp.
12
3.6
Validity of Shares
12
3.7
SEC Reporting and Compliance
12
3.8
Financial Statements
12 
3.9
Governmental Consents
13
3.10
Compliance with Laws and Other Instruments
14
3.11
No General Solicitation
14
3.12
Binding Obligations
14
3.13
Absence of Undisclosed Liabilities
15
3.14
Changes
15
3.15
Tax Returns and Audits
15
3.16
Employee Benefit Plans; ERISA
16
3.17
Litigation
16
3.18
Interested Party Transactions
17
3.19
Questionable Payments
17
3.20
Obligations to or by Stockholders
17
3.21
Schedule of Assets and Contracts
17
3.22
Employees
18 
3.23
Disclosure
18 
3.24
Patents and Other Intangible Assets
19 
     
4.   Intentionally Omitted.
19
5.   Conduct of Businesses Pending the Merger.
19
5.1
Conduct of Business by the Company Pending the Merger
20 
5.2
Conduct of Business by Parent and Acquisition Corp. Pending the Merger
21 
6.   Additional Agreements.
21 
6.1
Access and Information
22 
6.2
Additional Agreements
22 
6.3
Publicity
22 
6.4
Appointment of Directors
22 
6.5
Filing of 10-QSB.
22 
6.6
Satisfaction of, Release of and Indemnification from Liabilities; Escrow
Agreement
22 

 
 
ii

--------------------------------------------------------------------------------


 
6.7
Subsidiary Purchase Agreement
23 
7.   Conditions of Parties’ Obligations
23 
7.1
Parent and Acquisition Corp. Obligations
23 
7.2
Company Obligations
25
8.   Non-Survival of Representations and Warranties
27 
9.   Amendment of Agreement
27 
10.     Definitions
27 
11.  Closing
31 
12.         Termination Prior to Closing
32
12.1
Termination of Agreement
32 
12.2
Termination of Obligations
32 
13.         Miscellaneous.
32 
13.1
Notices
32 
13.2
Entire Agreement
33 
13.3
Expenses
33 
13.4
Time
33 
13.5
Severability
33 
13.6
Successors and Assigns
34 
13.7
No Third Parties Benefited
34  
13.8
Counterparts
34  
13.9
Recitals, Schedules and Exhibits
34  
13.10
Section Headings and Gender
34
13.11
Governing Law
       


iii


--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
 


Exhibits
 
A
Articles of Merger and Certificate of Merger
B
Certificate of Incorporation of the Company
C
Bylaws of the Company
D
Directors and Officers of the Surviving Corporation and Parent
E
Letter of Transmittal
F
Intentionally Omitted
G
Form of Opinion of Company’s Counsel
H
Form of Opinion of Parent’s Counsel
I
Intentionally Omitted
J
Intentionally Omitted
K
Intentionally Omitted
L
Subsidiary Purchase Agreement
   
Company Disclosure Schedules
 
2.5
Company Stockholders
2.9
Company Broker’s and Finder’s Fees
2.10
Financial Statements
2.21
Litigation
2.23
Interested Party Transactions
2.31
Obligations to or by Stockholders
   
Parent Disclosure Schedules
 
3.3
Parent Broker’s and Finder’s Fees
3.4
Outstanding Options and Other Convertible Securities
3.7
SEC Reporting
3.10
Compliance with Laws
0.1
Absence of Undisclosed Liabilities
0.2
Changes/Indebtedness
3.15
Schedule of Parent Bank Accounts
6.6
Executed Releases from Creditors

 
 



iv


--------------------------------------------------------------------------------




AGREEMENT OF MERGER AND PLAN OF REORGANIZATION
 
THIS AGREEMENT OF MERGER AND PLAN OF REORGANIZATION is made and entered into on
May 5, 2006, by and among AGRONIX, INC., a Florida Corporation (“Parent”),
AGRONIX ACQUISITION CORP., a Florida corporation (“Acquisition Corp.”), which is
a wholly-owned subsidiary of Parent, and WARNER NUTRACEUTICAL INTERNATIONAL,
INC., a Delaware corporation (the “Company”).
 
 
WITNESSETH:
 
A. The Board of Directors of each of Acquisition Corp., Parent and the Company
have each determined that it is fair to and in the best interests of their
respective corporations and stockholders for Acquisition Corp. to be merged with
and into the Company (the “Merger”) upon the terms and subject to the conditions
set forth herein;
 
B. The Board of Directors of Acquisition Corp. and the Board of Directors of the
Company have approved the Merger in accordance with the Florida Business
Corporation Act (the “FBCA”) and Delaware General Corporation Law (the “DGCL”),
and upon the terms and subject to the conditions set forth herein and in the
Articles of Merger and Certificate of Merger (including the Plan of Merger
attached thereto as Exhibit A, the “Articles of Merger”) attached as Exhibit A
hereto; and the Board of Directors of Parent also has approved this Agreement
and the Articles of Merger and Certificate of Merger;
 
C. The requisite Stockholders (as such term is defined in Section 10 hereof) of
the Company have approved by written consent pursuant to Section 228 of the DGCL
this Agreement and the Certificate of Merger and the transactions contemplated
and described hereby and thereby, including without limitation the Merger, and
Parent, as the sole stockholder of Acquisition Corp., has approved this
Agreement, the Articles of Merger and the transactions contemplated and
described hereby and thereby, including without limitation the Merger; and
 
D. The parties intend the Merger to qualify as a reorganization under the
provisions of Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), by reason of Section 368(a)(2)(E) of the Code.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:
 
1 1. The Merger.
 
1.1 Merger. Subject to the terms and conditions of this Agreement and the
Articles of Merger and Certificate of Merger, Acquisition Corp. shall be merged
with and into the Company in accordance with Section 607.1101 of the FBCA and
Section 221 of the DGCL. At the Effective Time (as hereinafter defined), the
separate legal existence of Acquisition Corp. shall cease, the Company shall be
the surviving corporation in the Merger (sometimes hereinafter referred to as
the “Surviving Corporation”) and shall be a wholly-owned subsidiary of the
Parent and shall continue its corporate existence under the laws of the State of
Delaware under the name WARNER NUTRACEUTICAL INTERNATIONAL, INC.
 
 
1

--------------------------------------------------------------------------------


 
1.2 Effective Time. The Merger shall become effective on the date and at the
time the Articles of Merger is filed with the Florida Secretary of State in
accordance with Section 607.1101 of the FBCA, and the Certificate of Merger is
filed with the Delaware Secretary of State in accordance with Section 251 of the
DGCL. The time at which the Merger shall become effective as aforesaid is
referred to hereinafter as the “Effective Time.”
 
1.3 Certificate of Incorporation, Bylaws, Directors and Officers.
 
(a) The Certificate of Incorporation of Company in effect immediately prior to
the Effective Time, attached as Exhibit B, shall be the Certificate of
Incorporation of the Surviving Corporation from and after the Effective Time
until further amended in accordance with applicable law.
 
(b) The Bylaws of Company in effect immediately prior to the Effective Time,
attached as Exhibit C, shall be the Bylaws of the Surviving Corporation from and
after the Effective Time until amended in accordance with applicable law, the
Certificate of Incorporation and such Bylaws.
 
(c) The directors, officers and key employees listed in Exhibit D shall be the
directors, officers and key employees of the Surviving Corporation, and each
shall hold his respective office or offices from and after the Effective Time
until his successor shall have been elected and shall have qualified in
accordance with applicable law, or as otherwise provided in the Certificate of
Incorporation or Bylaws of the Surviving Corporation.
 
1.4 Assets and Liabilities. At the Effective Time, the Surviving Corporation
shall possess all the rights, privileges, powers and franchises of a public as
well as of a private nature, and be subject to all the restrictions,
disabilities and duties of each of Acquisition Corp. and the Company
(collectively, the “Constituent Corporations”); and all the rights, privileges,
powers and franchises of each of the Constituent Corporations, and all property,
real, personal and mixed, and all debts due to any of the constituent
corporations on whatever account, as well for stock subscriptions as all other
things in action or belonging to each of the Constituent Corporations, shall be
vested in the Surviving Corporation; and all property, rights, privileges,
powers and franchises, and all and every other interest shall be thereafter as
effectively the property of the Surviving Corporation as they were of the
several and respective constituent corporations, and the title to any real
estate vested by deed or otherwise in either of the such Constituent
Corporations shall not revert or be in any way impaired by the Merger; but all
rights of creditors and all liens upon any property of any of the Constituent
Corporations shall be preserved unimpaired, and all debts, liabilities and
duties of the Constituent Corporations shall thenceforth attach to the Surviving
Corporation, and may be enforced against it to the same extent as if said debts,
liabilities and duties had been incurred or contracted by it.
 
1.5 Conversion of Securities.
 
(a) At the Effective Time:
 
(i) Each share of Acquisition Corp. common stock, par value $.001 per share,
issued and outstanding immediately prior to the Effective Time shall, by virtue
of the Merger and without any action on the part of the holder thereof, be
converted into the right to receive one (1) share of common stock, par value
$.001 per share, of the Surviving Corporation, so that at the Effective Time,
Parent shall be the holder of all of the issued and outstanding shares of the
Surviving Corporation;
 
 
2

--------------------------------------------------------------------------------


 
(ii) Each share of Company Common Stock, $.0001 par value per share, (the
“Company Common Stock”), shall, by virtue of the Merger and without any action
on the part of the holders thereof, in consideration for a cash payment of
$289,000, be converted into (a) 5,481.1475 newly issued shares of Parent Common
Stock, par value $.001 per share, for a total issuance by Parent of 54,811,475
shares of Parent Common Stock, so that the Surviving Corporation’s Stockholders
hold 54.8% of the issued and outstanding shares of Parent, and (b) 147.3649074
newly issued shares of Parent Class A Preferred Stock, par value $.001 per
share, for a total issuance by Parent of 1,473,649.074 shares of Parent Class A
Preferred Stock, of which each share is convertible into five hundred (500)
shares of Parent Common Stock; and
 
(iii) Each share of Company Common Stock held in the treasury of the Company
immediately prior to the Effective Time shall be cancelled in the Merger and
cease to exist.
 
(b) After the Effective Time, there shall be no further registration of
transfers on the stock transfer books of the Surviving Corporation of the shares
of Company Common Stock that were outstanding immediately prior to the Effective
Time.
 
1.6 Surrender and Exchange of Certificates. Promptly after the Effective Time
and upon (i) surrender of a certificate or certificates representing shares of
Company Common Stock that were outstanding immediately prior to the Effective
Time or an affidavit and indemnification in form reasonably acceptable to
counsel for the Parent stating that such Stockholder has lost their certificate
or certificates or that such have been destroyed and (ii) delivery of a Letter
of Transmittal (as described in Section 4 hereof), Parent shall issue to each
record holder of Company Common Stock surrendering such certificate or
certificates and Letter of Transmittal, a certificate or certificates registered
in the name of such Stockholder representing the number of shares of Parent
Common Stock and Parent Class A Preferred Stock that such Stockholder shall be
entitled to receive as set forth in Section 1.5(a)(ii) hereof. Until the
certificate, certificates or affidavit is or are surrendered together with the
Letter of Transmittal as contemplated by this Section 1.6 and Section 4 hereof,
each certificate or affidavit that immediately prior to the Effective Time
represented any outstanding shares of Company Common Stock shall be deemed at
and after the Effective Time to represent only the right to receive upon
surrender as aforesaid the Parent Common Stock and Parent Class A Preferred
Stock specified in Schedule 1.5 hereof for the holder thereof or to perfect any
rights of appraisal which such holder may have pursuant to the applicable
provisions of the FBCA and DGCL.
 
1.7 Intentionally Omitted.
 
1.8 Parent Common Stock and Parent Class A Preferred Stock. Parent agrees that
it will cause the Parent Common Stock and Parent Class A Preferred Stock to be
issued to the Company at the Effective Time pursuant to Section 1.5(a)(ii) to be
available for such purpose. Parent further covenants that immediately prior to
the Effective Time there will be no more than 45,188,525 shares of Parent Common
Stock and no shares of Parent Preferred Stock issued and outstanding, and that
no other common or preferred stock or equity securities or any options,
warrants, rights or other agreements or instruments convertible, exchangeable or
exercisable into common or preferred stock or other equity securities shall be
issued or outstanding, except as described herein.
 
 
3

--------------------------------------------------------------------------------


 
1.9 Operation of Surviving Corporation.
 
  The Company acknowledges that upon the effectiveness of the Merger, and the
compliance by the Parent and Acquisition Corp. of its duties and obligations
hereunder, Parent shall have the absolute and unqualified right to deal with the
assets and business of the Surviving Corporation as its own property without
limitation on the disposition or use of such assets or the conduct of such
business. 
 
1.10 Further Assurances. From time to time, from and after the Effective Time,
as and when reasonably requested by Parent, the proper officers and directors of
the Company as of the Effective Time shall, for and on behalf and in the name of
the Company or otherwise, execute and deliver all such deeds, bills of sale,
assignments and other instruments and shall take or cause to be taken such
further actions as Parent, Acquisition Corp. or their respective successors or
assigns reasonably may deem necessary or desirable in order to confirm or record
or otherwise transfer to the Surviving Corporation title to and possession of
all of the properties, rights, privileges, powers, franchises and immunities of
the Company or otherwise to carry out fully the provisions and purposes of this
Agreement and the Certificate of Merger. 
 
2 2. Representations and Warranties of the Company. The Company hereby
represents and warrants to Parent and Acquisition Corp. as follows:
 
2.1 Organization, Standing, Subsidiaries, Etc.
 
(a) The Company is a corporation duly organized and existing in good standing
under the laws of the State of Delaware, and has all requisite power and
authority (corporate and other) to carry on its business, to own or lease its
properties and assets, to enter into this Agreement and the Articles of Merger
and to carry out the terms hereof and thereof. Copies of the Certificate of
Incorporation and Bylaws of the Company that have been delivered to Parent and
Acquisition Corp. prior to the execution of this Agreement are true and complete
and have not since been amended or repealed.
 
(b) Other than Company’s wholly-owned subsidiary, Harbin Yingxia Industrial
Group Co. Ltd, a corporation duly organized and existing in good standing under
the laws of the Republic of China (the “Subsidiary”), Company has no other
subsidiaries or direct or indirect interest (by way of stock ownership or
otherwise) in any firm, corporation, limited liability company, partnership,
association or business. Company owns all of the issued and outstanding capital
stock of Subsidiary free and clear of all Liens, and Subsidiary has no
outstanding options, warrants or rights to purchase capital stock or other
equity securities of Subsidiary, other than the capital stock owned by Company.
Unless the content otherwise requires, all references in this Section 2 to the
“Company” shall be treated as being a reference to the Company and Subsidiary
taken together as one enterprise.
 
2.2 Qualification. The Company is duly qualified to conduct business as a
foreign corporation and is in good standing in each jurisdiction wherein the
nature of its activities or its properties owned or leased makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the condition (financial or otherwise),
properties, assets, liabilities, business operations, results of operations or
prospects of the Company taken as a whole (the “Condition of the Company”). 
 
 
4

--------------------------------------------------------------------------------


 
2.3 Capitalization of the Company. The authorized capital stock of the Company
consists of 60,000,000 shares of Company Common Stock, par value $.0001 per
share, no shares of Preferred Stock, and the Company has no authority to issue
any other capital stock. There are 10,000 shares of Company Common Stock issued
and outstanding, and such issued shares are duly authorized, validly issued,
fully paid and nonassessable, and none of such shares have been issued in
violation of the preemptive rights of any person. Except as disclosed in
Schedule 2.5, the Company has no outstanding options, rights or commitments to
issue Company Common Stock or other Equity Securities of the Company, and there
are no outstanding securities convertible or exercisable into or exchangeable
for Company Common Stock or other Equity Securities of the Company. 
 
2.4 Indebtedness. The Company has no Indebtedness for Borrowed Money, except as
disclosed on the Balance Sheet and Schedule 2.4.
 
2.5 Company Stockholders. Schedule 2.5 hereto contains a true and complete list
of the record owner of all of the outstanding shares of Company Common Stock
together with the number of securities held. To the knowledge of the Company,
except as described in Schedule 2.5, there is no voting trust, agreement or
arrangement among any of the beneficial holders of Common Stock affecting the
nomination or election of directors or the exercise of the voting rights of
Company Stock.
 
2.6 Corporate Acts and Proceedings. The execution, delivery and performance of
this Agreement and the Certificate of Merger (together, the “Merger Documents”)
have been duly authorized by the Board of Directors of the Company and have been
approved by the requisite vote of the Stockholders, and all of the corporate
acts and other proceedings required for the due and valid authorization,
execution, delivery and performance of the Merger Documents and the consummation
of the Merger have been validly and appropriately taken, except for the filing
referred to in Section 1.2.
 
2.7 Compliance with Laws and Instruments. The execution, delivery and
performance by the Company of the Merger Documents and the consummation by the
Company of the transactions contemplated by this Agreement will not cause the
Company to violate or contravene (i) any provision of law, (ii) any rule or
regulation of any agency or government (iii) any order, judgment or decree of
any court, or (v) any provision of their respective certificates of
incorporation or by-laws as amended and in effect on and as of the Closing Date
and will not violate or be in conflict with, result in a breach of or constitute
(with or without notice or lapse of time, or both) a default under any material
indenture, loan or credit agreement, deed of trust, mortgage, security agreement
or other agreement or contract to which the Company is a party or by which
Company or any of its respective properties is bound.
 
2.8 Binding Obligations. The Merger Documents constitute the legal, valid and
binding obligations of the Company and are enforceable against the Company in
accordance with their respective terms, except as such enforcement is limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
5

--------------------------------------------------------------------------------


2.9 Broker’s and Finder’s Fees. No Person has, or as a result of the
transactions contemplated or described herein will have, any right or valid
claim against the Company, Parent, Acquisition Corp. or any Stockholder for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity, except as disclosed in Schedule 2.9 hereto. Parent and Acquisition on
the one hand and the Company on the other, hereby indemnify and hold each other
harmless from and against any and all claims, losses or liabilities for any such
commission, fee or other compensation as a result of the claim by any other
Person that the indemnifying party or parties introduced or assisted them in
connection with the transactions contemplated or described here.
 
2.10 Financial Statements. Attached hereto as Schedule 2.10 are the Company’s
audited balance sheets (the “Balance Sheet”) for the year ended December 31,
2005 (the “Balance Sheet Date”). Such financial statements (i) are in accordance
with the books and records of the Company, (ii) present fairly in all material
respects the financial condition of the Company at the dates therein specified
and the results of its operations and changes in financial position for the
periods therein specified and (iii) have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a basis consistent
with prior accounting periods.
 
2.11 Absence of Undisclosed Liabilities. The Company has no material obligation
or liability (whether accrued, absolute, contingent, liquidated or otherwise,
whether due or to become due), arising out of any transaction entered into at or
prior to the Closing, (b) to the extent set forth on or reserved against in the
Balance Sheet or the Notes to the Financial Statements, (c) current liabilities
incurred and obligations under agreements entered into in the usual and ordinary
course of business since the Balance Sheet Date, none of which (individually or
in the aggregate) has had or will have a material adverse effect on the
Condition of the Company, and (d) by the specific terms of any written
agreement, document or arrangement identified in the Schedules.
 
2.12 Changes. Since the Balance Sheet Date, the Company has not (a) incurred any
debts, obligations or liabilities, absolute, accrued, contingent or otherwise,
whether due or to become due, except for fees, expenses and current liabilities
incurred in the usual and ordinary course of business, (b) discharged or
satisfied any Liens other than those securing, or paid any obligation or
liability other than, current liabilities shown on the Balance Sheet and current
liabilities incurred since the Balance Sheet Date, in each case in the usual and
ordinary course of business, (c) mortgaged, pledged or subjected to Lien any of
its assets, tangible or intangible other than in the usual and ordinary course
of business, (d) sold, transferred or leased any of its assets, except in the
usual and ordinary course of business, (e) cancelled or compromised any debt or
claim, or waived or released any right, of material value, (f) suffered any
physical damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Condition of the Company, (g) entered
into any transaction other than in the usual and ordinary course of business,
(h) encountered any labor union difficulties, (i) declared or paid any dividends
on or made any other distributions with respect to, or purchased or redeemed,
any of its outstanding capital stock, (j) suffered or experienced any change in,
or condition affecting, the Condition of the Company other than changes, events
or conditions in the usual and ordinary course of its business, none of which
(either by itself or in conjunction with all such other changes, events and
conditions) has been materially adverse, (k) made any change in the accounting
principles, methods or practices followed by it or depreciation or amortization
policies or rates theretofore adopted, (l) made or permitted any amendment or
termination of any material contract, agreement or license to which it is a
party, (m) suffered any material loss not reflected in the Balance Sheet or its
statement of income for the year ended on the Balance Sheet Date, or (n) entered
into any agreement, or otherwise obligated itself, to do any of the foregoing.
 
 
6

--------------------------------------------------------------------------------


 
2.13 Intentionally Omitted.
 
2.14 Employees. The Company has complied in all material respects with all laws
relating to the employment of labor, and the Company has encountered no material
labor union difficulties. Other than pursuant to ordinary arrangements of
employment compensation, the Company is not under any obligation or liability to
any officer, director or employee of the Company.
 
2.15 Tax Returns and Audits. All required federal, state and local Tax Returns
of the Company have been accurately prepared and duly and timely filed or
extensions with respect thereto have been granted, and all federal, state and
local Taxes required to be paid with respect to the periods covered by such
returns have been paid. The Company is not and has not been delinquent in the
payment of any Tax. The Company has not had a Tax deficiency proposed or
assessed against it and has not executed a waiver of any statute of limitations
on the assessment or collection of any Tax. None of the Company’s federal income
tax returns nor any state or local income or franchise tax returns has been
audited by governmental authorities. The reserves for Taxes reflected on the
Balance Sheet are and will be sufficient for the payment of all unpaid Taxes
payable by the Company as of the Balance Sheet Date. Since the Balance Sheet
Date, the Company has made adequate provisions on its books of account for all
Taxes with respect to its business, properties and operations for such period.
The Company has withheld or collected from each payment made to each of its
employees the amount of all taxes (including, but not limited to, federal, state
and local income taxes, Federal Insurance Contribution Act taxes and Federal
Unemployment Tax Act taxes) required to be withheld or collected therefrom, and
has paid the same to the proper Tax receiving officers or authorized
depositaries. There are no federal, state, local or foreign audits, actions,
suits, proceedings, investigations, claims or administrative proceedings
relating to Taxes or any Tax Returns of the Company now pending, and the Company
has not received any notice of any proposed audits, investigations, claims or
administrative proceedings relating to Taxes or any Tax Returns. The Company is
not obligated to make a payment, or is a party to an agreement that under
certain circumstances could obligate it to make a payment, that would not be
deductible under Section 280G of the Code. The Company has not agreed nor is
required to make any adjustments under Section 481(a) of the Code (or any
similar provision of state, local and foreign law) by reason of a change in
accounting method or otherwise for any Tax period for which the applicable
statute of limitations has not yet expired. The Company (i) is not a party to,
is bound by or has any obligation under, any Tax sharing agreement, Tax
indemnification agreement or similar contract or arrangement, whether written or
unwritten (collectively, “Tax Sharing Agreements”), or (ii) does not have any
potential liability or obligation to any person as a result of, or pursuant to,
any such Tax Sharing Agreements.
 
2.16  [Intentionally Omitted]
 
7

--------------------------------------------------------------------------------


 
2.17 Employee Benefit Plans; ERISA. (a) The Company has no “employee benefit
plans” (within the meaning of Section 3(3) of the ERISA) nor any other employee
benefit or fringe benefit arrangements, practices, contracts, policies or
programs of any type other than programs merely involving the regular payment of
wages, commissions, or bonuses established, maintained or contributed to by the
Company, whether written or unwritten and whether or not funded.
 
2.18 Title to Property and Encumbrances. The Company has good, valid and
indefeasible marketable title to all properties and assets used in the conduct
of its business (except for property held under valid and subsisting leases
which are in full force and effect and which are not in default) free of all
Liens and other encumbrances, except Permitted Liens and such ordinary and
customary imperfections of title, restrictions and encumbrances as do not,
individually or in the aggregate, materially detract from the value of the
property or assets or materially impair the use made thereof by the Company in
its business. Without limiting the generality of the foregoing, the Company has
good and indefeasible title to all of its properties and assets reflected in the
Balance Sheet, except for property disposed of in the usual and ordinary course
of business since the Balance Sheet Date and for property held under valid and
subsisting leases which are in full force and effect and which are not in
default.
 
2.19 Condition of Properties. All facilities, machinery, equipment, fixtures and
other properties owned, leased or used by the Company are in operating condition
and repair, subject to ordinary wear and tear, and are adequate and sufficient
for the Company’s business.
 
2.20 Insurance Coverage. There is in full force and effect one or more policies
of insurance issued by insurers of recognized responsibility, insuring the
Company and its properties, products and business against such losses and risks,
and in such amounts, as are customary for corporations engaged in the same or
similar business and similarly situated.
 
2.21 Litigation. Except as disclosed in Schedule 2.21 hereto, there is no legal
action, suit, arbitration or other legal, administrative or other governmental
proceeding pending or, to the best knowledge of the Company, threatened against
or affecting the Company or its properties, assets or business, and after
reasonable investigation, the Company is not aware of any incident, transaction,
occurrence or circumstance that might reasonably be expected to result in or
form the basis for any such action, suit, arbitration or other proceeding. The
Company is not in default with respect to any order, writ, judgment, injunction,
decree, determination or award of any court or any governmental agency or
instrumentality or arbitration authority.
 
2.22 Licenses. The Company possesses from all appropriate governmental
authorities all licenses, permits, authorizations, approvals, franchises and
rights necessary for the Company to engage in the business currently conducted
by it, all of which are in full force and effect.
 
2.23 Interested Party Transactions. Except as disclosed in Schedule 2.23 hereto,
no officer, director or stockholder of the Company or any Affiliate or
“associate” (as such term is defined in Rule 405 under the Securities Act)
of any such Person or the Company has or has had, either directly or indirectly,
(a) an interest in any Person that (i) furnishes or sells services or products
that are furnished or sold or are proposed to be furnished or sold by the
Company or (ii) purchases from or sells or furnishes to the Company any goods or
services, or (b) a beneficial interest in any contract or agreement to which the
Company is a party or by which it may be bound or affected.
 
8

--------------------------------------------------------------------------------


2.24 Environmental Matters
 
(a) To the knowledge of the Company, the Company has never generated, used,
handled, treated, released, stored or disposed of any Hazardous Materials on any
real property on which it now has or previously had any leasehold or ownership
interest, except in compliance with all applicable Environmental Laws.
 
(b) To the knowledge of the Company, the historical and present operations of
the business of the Company are in compliance with all applicable Environmental
Laws, except where any non-compliance has not had and would not reasonably be
expected to have a material adverse effect on the Condition of the Company.
 
(c) There are no material pending or, to the knowledge of the Company,
threatened, demands, claims, information requests or notices of noncompliance or
violation against or to the Company relating to any Environmental Law; and, to
the knowledge of the Company, there are no conditions or occurrences on any of
the real property used by the Company in connection with its business that would
reasonably be expected to lead to any such demands, claims or notices against or
to the Company, except such as have not had, and would not reasonably be
expected to have, a material adverse effect on the Condition of the Company.
 
(d) To the knowledge of the Company, (i) the Company has not, sent or disposed
of, otherwise had taken or transported, arranged for the taking or disposal of
(on behalf of itself, a customer or any other party) or in any other manner
participated or been involved in the taking of or disposal or release of a
Hazardous Material to or at a site that is contaminated by any Hazardous
Material or that, pursuant to any Environmental Law, (A) has been placed on the
“National Priorities List”, the “CERCLA” list, or any similar state or federal
list, or (B) is subject to or the source of a claim, an administrative order or
other request to take “removal”, “remedial”, “corrective” or any other
“response” action, as defined in any Environmental Law, or to pay for the costs
of any such action at the site; (ii) the Company is not involved in (and has no
basis to reasonably expect to be involved in) any suit or proceeding and has not
received (and has no basis to reasonably expect to receive) any notice, request
for information or other communication from any governmental authority or other
third party with respect to a release or threatened release of any Hazardous
Material or a violation or alleged violation of any Environmental Law, and has
not received (and has no basis to reasonably expect to receive) notice of any
claims from any Person relating to property damage, natural resource damage or
to personal injuries from exposure to any Hazardous Material; and (iii) the
Company has timely filed every report required to be filed, acquired all
necessary certificates, approvals and permits, and generated and maintained all
required data, documentation and records under all Environmental Laws, in all
such instances except where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Condition of the Company.
 
2.25 Receivables. The accounts receivable shown on the Balance Sheet (net of the
allowance for doubtful accounts in the amount appearing thereon) have been
collected or are, to the knowledge of the Company, collectible in the usual and
ordinary course of the Company’s business in the amounts thereof shown on the
Balance Sheet. The accounts receivable of the Company acquired after the Balance
Sheet Date and prior to the Closing Date will be reflected on the books of
account of the Company at 100% of the amount thereof and have been collected, or
are, to the knowledge of the Company, collectible in the usual and ordinary
course of the Company’s business, in the full amounts thereof (less normal
allowances for doubtful accounts). All of the accounts receivable reflected on
the Balance Sheet and all accounts receivable which have arisen since the
Balance Sheet Date are valid and enforceable claims, and the goods and services
sold and delivered which gave rise to such accounts receivable were sold and
delivered in conformity with all applicable express and implied warranties,
purchase orders, agreements and specifications, and, to knowledge of the
Company, are not subject to any valid defense or offset.
 
 
9

--------------------------------------------------------------------------------


2.26 Inventories. The inventories of the Company which are reflected in the
Balance Sheet and all inventory items which have been acquired since the Balance
Sheet Date consist of raw materials, supplies, work-in-process and finished
goods of such quality and in such quantities as are being used and will be
usable or are being sold and will be saleable in the ordinary course of its
business with full mark-up at prevailing market prices, except to the extent of
reserves for obsolete and slow-moving inventories reflected in the Balance
Sheet. Such inventories are valued at the lower of cost or fair market value and
were determined in accordance with generally accepted accounting principles
consistently applied. The Company has not experienced, nor has any reason to
believe that it will experience in the foreseeable future, any material
difficulty in obtaining, in the desired quantity and quality and upon reasonable
terms and conditions, the raw materials, supplies or component products required
for the manufacture, assembly or production of its products.
 
2.27 Customers, Suppliers and Independent Contractors. Since the Balance Sheet
Date, the Company has not been advised that any customer, supplier or
independent contractor of the Company intends to terminate or materially curtail
its business relationship with the Company.
 
2.28 Duty to Make Inquiry. To the extent that any of the representations or
warranties in this Section 2 are qualified by “knowledge” or “belief,” the
Company represents and warrants that it has made due and reasonable inquiry and
investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry of its
directors, officers and key personnel.
 
2.29 Disclosure. There is no fact relating to the Company that the Company has
not disclosed to Parent and Acquisition Corp. in writing which has had or is
currently having a material and adverse effect nor, insofar as the Company can
now foresee, will materially and adversely affect, the Condition of the Company.
No representation or warranty by the Company herein and no information disclosed
in the schedules or exhibits hereto by the Company contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading.
 
2.30 Questionable Payments. Neither the Company nor any director, officer or, to
the best knowledge of the Company, agent, employee or other Person associated
with or acting on behalf of the Company, has used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payments to
government officials or employees from corporate funds; established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
made any false or fictitious entries on the books of record of any such
corporations; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
 
10

--------------------------------------------------------------------------------


2.31 Obligations to or by Stockholders. Except as disclosed in Schedule 2.31,
other than for accrued salary of employees of the Company who are also
Stockholders and legal fees owed to the Law Firm of Anslow & Jaclin, LLP, the
Company has no liability or obligation or commitment to any Stockholder or any
Affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act) of any Stockholder, nor does any Stockholder or any such
Affiliate or associate have any liability, obligation or commitment to the
Company.
 
3 3. Representations and Warranties of Parent and Acquisition Corp.
 
  Parent and Acquisition Corp. represent and warrant to the Company as follows:
 
3.1 Organization and Standing. 
 
(a) Parent is a corporation duly organized and existing in good standing under
the laws of the State of Florida. Acquisition Corp. is a corporation duly
organized and existing in good standing under the laws of the State of Florida.
Parent and Acquisition Corp. have heretofore delivered to the Company complete
and correct copies of their respective Certificates of Incorporation and Bylaws
as now in effect. Parent and Acquisition Corp. have full corporate power and
authority to carry on their respective businesses as they are now being
conducted and as now proposed to be conducted and to own or lease their
respective properties and assets.
 
(b)Except for Parent’s wholly-owned subsidiary, American Waste Recovery, Inc.,
neither Parent nor Acquisition Corp. has any other subsidiaries (except Parent’s
ownership of American Waste Recovery, Inc. and Acquisition Corp.) or direct or
indirect interest (by way of stock ownership or otherwise) in any firm,
corporation, limited liability company, partnership, association or business.
Parent owns all of the issued and outstanding capital stock of American Waste
Recovery, Inc. and Acquisition Corp. free and clear of all Liens, and American
Waste Recovery, Inc. and Acquisition Corp. have no outstanding options, warrants
or rights to purchase capital stock or other equity securities of American Waste
Recovery, Inc. or Acquisition Corp., other than the capital stock owned by
Parent. Unless the content otherwise requires, all references in this Section 3
to the “Parent” shall be treated as being a reference to the Parent, American
Waste Recovery, Inc., and Acquisition Corp. taken together as one enterprise.
 
3.2 Corporate Authority. Each of Parent and/or Acquisition Corp. (as the case
may be) has full corporate power and authority to enter into the Merger
Documents and the other agreements to be made pursuant to the Merger Documents,
and to carry out the transactions contemplated hereby and thereby. All corporate
acts and proceedings required for the authorization, execution, delivery and
performance of the Merger Documents and such other agreements and documents by
Parent and/or Acquisition Corp. (as the case may be) have been duly and validly
taken or will have been so taken prior to the Closing. Each of the Merger
Documents constitutes a legal, valid and binding obligation of Parent and/or
Acquisition Corp. (as the case may be), each enforceable against them in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by general principles of equity.
 
11

--------------------------------------------------------------------------------


 
3.3 Broker’s and Finder’s Fees. No person, firm, corporation or other entity is
entitled by reason of any act or omission of Parent or Acquisition Corp. to any
broker’s or finder’s fees, commission or other similar compensation with respect
to the execution and delivery of this Agreement or the Certificate of Merger, or
with respect to the consummation of the transactions contemplated hereby or
thereby, except as disclosed in Schedule 3.3 hereto. Parent and Acquisition
Corp. jointly and severally indemnify and hold Company harmless from and against
any and all loss, claim or liability arising out of any such claim from any
other Person who claim they introduced Parent or Acquisition Corp. to, or
assisted them with the transactions contemplated by or described herein.
 
3.4 Capitalization of Parent. The authorized capital stock of Parent consists of
(a) 100,000,000 shares of common stock, par value $0.001 per share (the “Parent
Common Stock”), of which not more than 45,188,525 shares will be, prior to the
Effective Time, issued and outstanding, and (b) 10,000,000 shares of preferred
stock, par value $.001 per share, of which 1,473,650 are designated as Class A
Preferred Stock, and no shares are issued and outstanding on the date hereof.
Except as disclosed in Schedule 3.4, Parent has no outstanding options, rights
or commitments to issue shares of Parent Common Stock or any other Equity
Security of Parent or Acquisition Corp., and there are no outstanding securities
convertible or exercisable into or exchangeable for shares of Parent Common
Stock or any other Equity Security of Parent or Acquisition Corp. There is no
voting trust, agreement or arrangement among any of the beneficial holders of
Parent Common Stock affecting the nomination or election of directors or the
exercise of the voting rights of Parent Common Stock. All outstanding shares of
the capital stock of Parent are validly issued and outstanding, fully paid and
nonassessable, and none of such shares have been issued in violation of the
preemptive rights of any person.
 
3.5 Acquisition Corp.
 
 Acquisition Corp. is a wholly-owned subsidiary of Parent that was formed
specifically for the purpose of the Merger and that has not conducted any
business or acquired any property, and will not conduct any business or acquire
any property prior to the Closing Date, except in preparation for and otherwise
in connection with the transactions contemplated by this Agreement, the
Certificate of Merger and the other agreements to be made pursuant to or in
connection with this Agreement and the Certificate of Merger.
 
3.6 Validity of Shares. The shares of Parent Common Stock and Parent Class A
Preferred Stock to be issued at the Closing pursuant to Section 1.5(a)(ii)
hereof, when issued and delivered in accordance with the terms hereof and of the
Certificate of Merger, shall be duly and validly issued, fully paid and
nonassessable. The issuance of the Parent Common Stock and Parent Class A
Preferred Stock upon the Merger pursuant to Section 1.5(a)(ii) will be exempt
from the registration and prospectus delivery requirements of the Securities Act
under Section 4(2) and from the qualification or registration requirements of
any applicable state blue sky or securities laws.
 
3.7 SEC Reporting and Compliance. 
 
12

--------------------------------------------------------------------------------


(a)  Parent filed a registration statement on Form 10-SB under the Securities
Act which became effective on July 16, 2000. Since that date, Parent has filed
with the Commission all registration statements, proxy statements, information
statements and reports required to be filed pursuant to the Exchange Act. Parent
has not filed with the Commission a certificate on Form 15 pursuant to Rule
12h-3 of the Exchange Act.
 
(b) Parent has delivered to the Company true and complete copies of the
registration statements, information statements and other reports (collectively,
the “Parent SEC Documents”) filed by the Parent with the Commission. None of the
Parent SEC Documents, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained therein not misleading.
 
(c) Except as set forth on Schedule 3.7, Parent has not filed, and nothing has
occurred with respect to which Parent would be required to file, any report on
Form 8-K since February 22, 2006 and Form 10-KSB or 10-QSB since April 14, 2006.
Prior to and until the Closing, Parent will provide to the Company copies of any
and all amendments or supplements to the Parent SEC Documents filed with the
Commission since April 14, 2006 and all subsequent registration statements and
reports filed by Parent subsequent to the filing of the Parent SEC Documents
with the Commission and any and all subsequent information statements, proxy
statements, reports or notices filed by the Parent with the Commission or
delivered to the stockholders of Parent.
 
(d) Parent is not an investment company within the meaning of Section 3 of the
Investment Company Act.
 
(e) The shares of Parent Common Stock are quoted on the Over-the-Counter (OTC)
Bulletin Board under the symbol “AGNI,” and Parent is in compliance in all
material respects with all rules and regulations of the OTC Bulletin Board
applicable to it and the Parent Stock.
 
(f) Between the date hereof and the Closing Date, Parent shall continue to
timely satisfy the filing requirements of the Exchange Act and all other
requirements of applicable securities laws and the OTC Bulletin Board including,
but not limited to the timely filing of notices required by Rule 10b-17 under
the Securities Act.
 
(g) To the best knowledge of the Parent, the Parent has otherwise complied with
the Securities Act, Exchange Act and all other applicable federal and state
securities laws.
 
(h) Parent is not a “blank check company” subject to the requirements of Rule
419 of the Securities Act.
 
3.8 Financial Statements. The balance sheets, and statements of income, changes
in financial position and stockholders’ equity contained in the Parent SEC
Documents (the “Parent Financial Statements”) (i) have been prepared in
accordance with GAAP applied on a basis consistent with prior periods (and, in
the case of unaudited financial information, on a basis consistent with year-end
audits), (ii) are in accordance with the books and records of the Parent, and
(iii) present fairly in all material respects the financial condition of the
Parent at the dates therein specified and the results of its operations and
changes in financial position for the periods therein specified. The financial
statements included in the Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2005, are as audited by, and include the related opinions of
Lancaster & David, Chartered Accountants, Parent’s independent certified public
accountants. The financial information included in the Quarterly Reports on Form
10-QSB for the quarters ended June 30, 2005 and March 31, 2005 are unaudited,
but reflect all adjustments (including normally recurring accounts) that Parent
considers necessary for a fair presentation of such information and have been
prepared in accordance with generally accepted accounting principles,
consistently applied.
 
 
13

--------------------------------------------------------------------------------


3.9 Governmental Consents. All material consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with any federal or state governmental authority on the part of
Parent or Acquisition Corp. required in connection with the consummation of the
Merger shall have been obtained prior to, and be effective as of, the Closing.
 
3.10 Compliance with Laws and Other Instruments. The business, products and
operations of Parent and/or Acquisition Corp. have been and are being conducted
in compliance in all material respects with all applicable laws, rules and
regulations, except for such violations thereof for which the penalties, in the
aggregate, would not have a material adverse effect on the Condition of t Parent
and/or Acquisition Corp. The execution, delivery and performance by Parent
and/or Acquisition Corp. of this Agreement, the Certificate of Merger and the
other agreements to be made by Parent or Acquisition Corp. pursuant to or in
connection with this Agreement or the Articles of Merger and the consummation by
Parent and/or Acquisition Corp. of the transactions contemplated by the Merger
Documents (a) will not require any authorization, consent or approval of, or
filing or registration with, any court or governmental agency or
instrumentality, except such as shall have been obtained prior to the Closing or
as set forth in Schedule 3.10, (b) will not cause the Parent and/or Acquisition
Corp. to violate or contravene (i) any provision of law, (ii) any rule or
regulation of any agency or government, (iii) any order, judgment or decree of
any court, or (iv) any provision of the Certificate of Incorporation or Bylaws
of the Parent and/or Acquisition Corp., (c) will not violate or be in conflict
with, result in a breach of or constitute (with or without notice or lapse of
time, or both) a default under, any indenture, loan or credit agreement, deed of
trust, mortgage, security agreement or other contract, agreement or instrument
to which the Parent and/or Acquisition Corp. is a party or by which Parent
and/or Acquisition Corp. or any of its properties is bound or affected, except
as would not have a material adverse effect on the Condition of Parent and/or
Acquisition Corp. and (d) will not result in the creation or imposition of any
Lien upon any property or asset of Parent and/or Acquisition Corp. Parent and/or
Acquisition Corp. are not in violation of, or (with or without notice or lapse
of time, or both) in default under, any term or provision of their Certificate
of Incorporation or Bylaws or of any indenture, loan or credit agreement, deed
of trust, mortgage, security agreement or, except as would not materially and
adversely affect the Condition of Parent and/or Acquisition Corp. or any other
material agreement or instrument to which Parent and/or Acquisition Corp. is a
party or by which Parent and/or Acquisition Corp. or any of its properties is
bound or affected.
 
3.11 No General Solicitation. In issuing Parent Common Stock in the Merger
hereunder, neither Parent nor anyone acting on its behalf has offered to sell
the Parent Common Stock by any form of general solicitation or advertising.
 
 
14

--------------------------------------------------------------------------------


 
3.12 Binding Obligations. The Merger Documents constitute the legal, valid and
binding obligations of the Parent and Acquisition Corp., and are enforceable
against the Parent and Acquisition Corp., in accordance with their respective
terms, except as such enforcement is limited by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
3.13 Absence of Undisclosed Liabilities. Neither Parent nor Acquisition Corp.
has any material obligation or liability (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due), arising out of any
transaction entered into at or prior to the Closing, except (a) as disclosed in
the Parent SEC Documents, (b) to the extent set forth on or reserved against in
the balance sheet of Parent as of December 31, 2005 (the “Parent Balance Sheet”)
or the Notes to the Parent Financial Statements, (c) current liabilities
incurred and obligations under agreements entered into in the usual and ordinary
course of business since December 31, 2005 (the “Parent Balance Sheet Date”),
none of which (individually or in the aggregate) materially and adversely
affects the condition (financial or otherwise), properties, assets, liabilities,
business operations, results of operations or prospects of the Parent or
Acquisition Corp., taken as a whole (the “Condition of the Parent”), (d) by the
specific terms of any written agreement, document or arrangement attached as an
exhibit to the Parent SEC Documents, and (e) as disclosed in Schedule 3.13
hereto.
 
3.14 Changes. Since the Parent Balance Sheet Date, except as disclosed in
Schedule 3.14 hereto and in the Parent SEC Documents, the Parent has not (a)
incurred any debts, obligations or liabilities, absolute, accrued or, to the
Parent’s knowledge, contingent, whether due or to become due, except for current
liabilities incurred in the usual and ordinary course of business, (b)
discharged or satisfied any Liens other than those securing, or paid any
obligation or liability other than, current liabilities shown on the Parent
Balance Sheet and current liabilities incurred since the Parent Balance Sheet
Date, in each case in the usual and ordinary course of business, (c) mortgaged,
pledged or subjected to Lien any of its assets, tangible or intangible, other
than in the usual and ordinary course of business, (d) sold, transferred or
leased any of its assets, except in the usual and ordinary course of business,
(e) cancelled or compromised any debt or claim, or waived or released any right
of material value, (f) suffered any physical damage, destruction or loss
(whether or not covered by insurance) which could reasonably be expected to have
a material adverse effect on the Condition of the Parent, (g) entered into any
transaction other than in the usual and ordinary course of business, (h)
encountered any labor union difficulties, (i) made or granted any wage or salary
increase or made any increase in the amounts payable under any profit sharing,
bonus, deferred compensation, severance pay, insurance, pension, retirement or
other employee benefit plan, agreement or arrangement, other than in the
ordinary course of business consistent with past practice, or entered into any
employment agreement, (j) issued or sold any shares of capital stock, bonds,
notes, debentures or other securities or granted any options (including employee
stock options), warrants or other rights with respect thereto, (k) declared or
paid any dividends on or made any other distributions with respect to, or
purchased or redeemed, any of its outstanding capital stock, (l) suffered or
experienced any change in, or condition affecting, the financial condition of
the Parent other than changes, events or conditions in the usual and ordinary
course of its business, none of which (either by itself or in conjunction with
all such other changes, events and conditions) could reasonably be expected to
have a material adverse effect on the Condition of the Parent, (m) made any
change in the accounting principles, methods or practices followed by it or
depreciation or amortization policies or rates theretofore adopted, (n) made or
permitted any amendment or termination of any material contract, agreement or
license to which it is a party, (o) suffered any material loss not reflected in
the Parent Balance Sheet or its statement of income for the year ended on the
Parent Balance Sheet Date, (p) paid, or made any accrual or arrangement for
payment of, bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer, director, employee,
stockholder or consultant, (q) made or agreed to make any charitable
contributions or incurred any non-business expenses in excess of $5,000 in the
aggregate, or (r) entered into any agreement, or otherwise obligated itself, to
do any of the foregoing.
 
15

--------------------------------------------------------------------------------


3.15 Tax Returns and Audits. All required federal, state and local Tax Returns
of the Parent have been accurately prepared in all material respects and duly
and timely filed, and all federal, state and local Taxes required to be paid
with respect to the periods covered by such returns have been paid to the extent
that the same are material and have become due, except where the failure so to
file or pay could not reasonably be expected to have a material adverse effect
upon the Condition of the Parent. The Parent is not and has not been delinquent
in the payment of any Tax. The Parent has not had a Tax deficiency assessed
against it. None of the Parent’s federal income tax returns nor any state or
local income or franchise tax returns has been audited by governmental
authorities. The reserves for Taxes reflected on the Parent Balance Sheet are
sufficient for the payment of all unpaid Taxes payable by the Parent with
respect to the period ended on the Parent Balance Sheet Date. There are no
federal, state, local or foreign audits, actions, suits, proceedings,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns of the Parent now pending, and the Parent has not received any
notice of any proposed audits, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns.
 
3.16 Employee Benefit Plans; ERISA. (a) Except as disclosed in the Parent SEC
Documents, there are no “employee benefit plans” (within the meaning of Section
3(3) of ERISA) nor any other employee benefit or fringe benefit arrangements,
practices, contracts, policies or programs other than programs merely involving
the regular payment of wages, commissions, or bonuses established, maintained or
contributed to by the Parent. Any plans listed in the Parent SEC Documents are
hereinafter referred to as the “Parent Employee Benefit Plans”.
 
(b) Any current and prior material documents, including all amendments thereto,
with respect to each Parent Employee Benefit Plan have been given to the Company
or its advisors.
 
(c) All Parent Employee Benefit Plans are in material compliance with the
applicable requirements of ERISA, the Code and any other applicable state,
federal or foreign law.
 
(d) There are no pending, or to the knowledge of the Parent, threatened, claims
or lawsuits which have been asserted or instituted against any Parent Employee
Benefit Plan, the assets of any of the trusts or funds under the Parent Employee
Benefit Plans, the plan sponsor or the plan administrator of any of the Parent
Employee Benefit Plans or against any fiduciary of a Parent Employee Benefit
Plan with respect to the operation of such plan.
 
16

--------------------------------------------------------------------------------


(e) There is no pending, or to the knowledge of the Parent, threatened,
investigation or pending or possible enforcement action by the Pension Benefit
Guaranty Corporation, the Department of Labor, the Internal Revenue Service or
any other government agency with respect to any Parent Employee Benefit Plan.
 
(f) No actual or, to the knowledge of Parent, contingent liability exists with
respect to the funding of any Parent Employee Benefit Plan or for any other
expense or obligation of any Parent Employee Benefit Plan, except as disclosed
on the financial statements of the Parent or the Parent SEC Documents, and to
the knowledge of the Parent, no contingent liability exists under ERISA with
respect to any “multi-employer plan,” as defined in Section 3(37) or Section
4001(a)(3) of ERISA.
 
3.17 Litigation. Except as disclosed in the Parent SEC Documents, there is no
legal action, suit, arbitration or other legal, administrative or other
governmental proceeding pending or, to the knowledge of the Parent, threatened
against or affecting the Parent or Acquisition Corp. or their properties, assets
or business. To the knowledge of the Parent, neither Parent nor Acquisition
Corp. is in default with respect to any order, writ, judgment, injunction,
decree, determination or award of any court or any governmental agency or
instrumentality or arbitration authority.
 
3.18 Interested Party Transactions. Except as disclosed in the Parent SEC
Documents, no officer, director or stockholder of the Parent or any Affiliate or
“associate” (as such term is defined in Rule 405 under the Securities Act) of
any such Person or the Parent has or has had, either directly or indirectly, (a)
an interest in any Person that (i) furnishes or sells services or products that
are furnished or sold or are proposed to be furnished or sold by the Parent or
(ii) purchases from or sells or furnishes to the Parent any goods or services,
or (b) a beneficial interest in any contract or agreement to which the Parent is
a party or by which it may be bound or affected.
 
3.19 Questionable Payments. Neither the Parent, Acquisition Corp. nor to the
knowledge of the Parent, any director, officer, agent, employee or other Person
associated with or acting on behalf of the Parent or Acquisition Corp., has used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payments to government officials or employees from corporate funds;
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets; made any false or fictitious entries on the books of record of any
such corporations; or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
 
3.20 Obligations to or by Stockholders. Except as disclosed in the Parent SEC
Documents, the Parent has no liability or obligation or commitment to any
stockholder of Parent or any Affiliate or “associate” (as such term is defined
in Rule 405 under the Securities Act) of any stockholder of Parent, nor does any
stockholder of Parent or any such Affiliate or associate have any liability,
obligation or commitment to the Parent.
 
3.21 Schedule of Assets and Contracts. Except as expressly set forth in this
Agreement, the Parent Balance Sheet or the notes thereto, the Parent is not a
party to any written or oral agreement not made in the ordinary course of
business that is material to the Parent. Parent does not own any real property.
Parent is not a party to or otherwise barred by any written or oral (a)
agreement with any labor union, (b) agreement for the purchase of fixed assets
or for the purchase of materials, supplies or equipment in excess of normal
operating requirements, (c) agreement for the employment of any officer,
individual employee or other Person on a full-time basis or any agreement with
any Person for consulting services, (d) bonus, pension, profit sharing,
retirement, stock purchase, stock option, deferred compensation, medical,
hospitalization or life insurance or similar plan, contract or understanding
with respect to any or all of the employees of Parent or any other Person, (e)
indenture, loan or credit agreement, note agreement, deed of trust, mortgage,
security agreement, promissory note or other agreement or instrument relating to
or evidencing Indebtedness for Borrowed Money or subjecting any asset or
property of Parent to any Lien or evidencing any Indebtedness, (f) guaranty of
any Indebtedness, (g) lease or agreement under which Parent is lessee of or
holds or operates any property, real or personal, owned by any other Person, (h)
lease or agreement under which Parent is lessor or permits any Person to hold or
operate any property, real or personal, owned or controlled by Parent, (i)
agreement granting any preemptive right, right of first refusal or similar right
to any Person, (j) agreement or arrangement with any Affiliate or any
“associate” (as such term is defined in Rule 405 under the Securities Act) of
Parent or any present or former officer, director or stockholder of Parent, (k)
agreement obligating Parent to pay any royalty or similar charge for the use or
exploitation of any tangible or intangible property, (1) covenant not to compete
or other restriction on its ability to conduct a business or engage in any other
activity, (m) distributor, dealer, manufacturer’s representative, sales agency,
franchise or advertising contract or commitment, (n) agreement to register
securities under the Securities Act, (o) collective bargaining agreement, or (p)
agreement or other commitment or arrangement with any Person continuing for a
period of more than three months from the Closing Date that involves an
expenditure or receipt by Parent in excess of $1,000. The Parent maintains no
insurance policies and insurance coverage of any kind with respect to Parent,
its business, premises, properties, assets, employees and agents. Schedule 3.15
contains a true and complete list and description of each bank account, savings
account, other deposit relationship and safety deposit box of Parent, including
the name of the bank or other depository, the account number and the names of
the individuals having signature or other withdrawal authority with respect
thereto. Except as disclosed on Schedule 3.15, no consent of any bank or other
depository is required to maintain any bank account, other deposit relationship
or safety deposit box of Parent in effect following the consummation of the
Merger and the transactions contemplated hereby. Parent has furnished to the
Company true and complete copies of all agreements and other documents disclosed
or referred to in Schedule 3.15, as well as any additional agreements or
documents, requested by the Company.
 
17

--------------------------------------------------------------------------------


3.22 Employees. Other than pursuant to ordinary arrangements of employment
compensation, Parent is not under any obligation or liability to any officer,
director, employee or Affiliate of Parent.
 
3.23 Disclosure. There is no fact relating to Parent that Parent has not
disclosed to the Company in writing that materially and adversely affects nor,
insofar as Parent can now foresee, will materially and adversely affect, the
condition (financial or otherwise), properties, assets, liabilities, business
operations, results of operations or prospects of Parent. No representation or
warranty by Parent herein and no information disclosed in the schedules or
exhibits hereto by Parent contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein misleading.
 
3.24 Patents and Other Intangible Assets. 
 
(a)  Except as set forth in Schedule 2.16 or as disclosed in the Memorandum, the
Company (i) owns or has the right to use, free and clear of all Liens, claims
and restrictions, all patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect to the foregoing used in or
necessary for the conduct of its business as now conducted or proposed to be
conducted without infringing upon or otherwise acting adversely to the right or
claimed right of any Person under or with respect to any of the foregoing and
(ii) is not obligated or under any liability to make any payments by way of
royalties, fees or otherwise to any owner or licensor of, or other claimant to,
any patent, trademark, service mark, trade name, copyright or other intangible
asset, with respect to the use thereof or in connection with the conduct of its
business or otherwise.
 
(b)To the best knowledge of the Company, the Company owns and has the
unrestricted right to use all trade secrets, if any, including know-how,
negative know-how, formulas, patterns, programs, devices, methods, techniques,
inventions, designs, processes, computer programs and technical data and all
information that derives independent economic value, actual or potential, from
not being generally known or known by competitors (collectively, “intellectual
property”) required for or incident to the development, operation and sale of
all products and services sold by the Company, free and clear of any right, Lien
or claim of others; provided, however, the possibility exists that other
Persons, completely independent of the Company or its employees or agents, could
have developed intellectual property similar or identical to that of the
Company. Except as set forth in Schedule 2.16 (b) hereof or as disclosed in the
Memorandum, the Company is not aware of any such development of substantially
identical trade secrets or technical information by others.
 
4. Intentionally Omitted.
 
18

--------------------------------------------------------------------------------


5 5. Conduct of Businesses Pending the Merger.
 
5.1 Conduct of Business by the Company Pending the Merger. Prior to the
Effective Time, unless Parent or Acquisition Corp. shall otherwise agree in
writing or as otherwise contemplated by this Agreement:
 
(i) the business of the Company shall be conducted only in the ordinary course;
 
(ii) the Company shall not (A) directly or indirectly redeem, purchase or
otherwise acquire or agree to redeem, purchase or otherwise acquire any shares
of its capital stock; (B) amend its Certificate of Incorporation or Bylaws; or
(C) split, combine or reclassify the outstanding Company Stock or declare, set
aside or pay any dividend payable in cash, stock or property or make any
distribution with respect to any such stock.
 
(iii) the Company shall not (A) issue or agree to issue any additional shares
of, or options, warrants or rights of any kind to acquire any shares of, Company
Stock, except to issue shares of Company Common Stock in connection with the
exercise of stock options outstanding on the date hereof; (B) acquire or dispose
of any fixed assets or acquire or dispose of any other substantial assets other
than in the ordinary course of business; (C) incur additional Indebtedness or
any other liabilities or enter into any other transaction other than in the
ordinary course of business; (D) enter into any contract, agreement, commitment
or arrangement with respect to any of the foregoing; or (E) except as
contemplated by this Agreement, enter into any contract, agreement, commitment
or arrangement to dissolve, merge, consolidate or enter into any other material
business combination;
 
19

--------------------------------------------------------------------------------


(iv) the Company shall use its best efforts to preserve intact the business
organization of the Company, to keep available the service of its present
officers and key employees, and to preserve the good will of those having
business relationships with it; and
 
(v) the Company will not, nor will it authorize any director or authorize or
permit any officer or employee or any attorney, accountant or other
representative retained by it to, make, solicit, encourage any inquiries with
respect to, or engage in any negotiations concerning, any Acquisition Proposal
(as defined below). The Company will promptly advise Parent orally and in
writing of any such inquiries or proposals (or requests for information) and the
substance thereof. As used in this paragraph, “Acquisition Proposal” shall mean
any proposal for a merger or other business combination involving the Company or
for the acquisition of a substantial equity interest in it or any material
assets of it other than as contemplated by this Agreement. The Company will
immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any person conducted heretofore with respect to
any of the foregoing.
 
5.2 Conduct of Business by Parent and Acquisition Corp. Pending the Merger.
Prior to the Effective Time, unless the Company shall otherwise agree in writing
or as otherwise contemplated by this Agreement:
 
(i) the business of Parent and Acquisition Corp. shall be conducted only in the
ordinary course; provided, however, that Parent shall take the steps necessary
to have discontinued its existing business without liability to Parent or
Acquisition Corp. as of the Closing Date;
 
(ii) neither Parent nor Acquisition Corp. shall (A) directly or indirectly
redeem, purchase or otherwise acquire or agree to redeem, purchase or otherwise
acquire any shares of its capital stock; (B) amend its certificate of
incorporation or bylaws other than as reasonably requested by the Company; or
(C) split, combine or reclassify its capital stock or declare, set aside or pay
any dividend payable in cash, stock or property or make any distribution with
respect to such stock; and
 
(iii) neither Parent nor Acquisition Corp. shall (A) issue or agree to issue any
additional shares of, or options, warrants or rights of any kind to acquire
shares of, its capital stock; (B) acquire or dispose of any assets other than in
the ordinary course of business (except for dispositions in connection with
Section 5.2(i) hereof); (C) incur additional Indebtedness or any other
liabilities or enter into any other transaction except in the ordinary course of
business; (D) enter into any contract, agreement, commitment or arrangement with
respect to any of the foregoing, or (E) except as contemplated by this
Agreement, enter into any contract, agreement, commitment or arrangement to
dissolve, merge; consolidate or enter into any other material business contract
or enter into any negotiations in connection therewith.
 
20

--------------------------------------------------------------------------------


(iv) neither the Parent nor Acquisition will, nor will they authorize any
director or authorize or permit any officer or employee or any attorney,
accountant or other representative retained by them to, make, solicit, encourage
any inquiries with respect to, or engage in any negotiations concerning, any
Acquisition Proposal (as defined below for purposes of this paragraph). Parent
will promptly advise the Company orally and in writing of any such inquiries or
proposals (or requests for information) and the substance thereof. As used in
this paragraph, “Acquisition Proposal” shall mean any proposal for a merger or
other business combination involving the Parent or Acquisition Corp or for the
acquisition of a substantial equity interest in either of them or any material
assets of either of them other than as contemplated by this Agreement. The
Parent will immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any person conducted heretofore
with respect to any of the foregoing; and
 
(v) neither the Parent nor Acquisition will enter into any new employment
agreements with any of their officers or employees or grant any increases in the
compensation or benefits of their officers and employees.
 
6 6. Additional Agreements.
 
6.1 Access and Information. The Company, Parent and Acquisition Corp. shall each
afford to the other and to the other’s accountants, counsel and other
representatives full access during normal business hours throughout the period
prior to the Effective Time of all of its properties, books, contracts,
commitments and records (including but not limited to tax returns) and during
such period, each shall furnish promptly to the other all information concerning
its business, properties and personnel as such other party may reasonably
request, provided that no investigation pursuant to this Section 6.1 shall
affect any representations or warranties made herein. Each party shall hold, and
shall cause its employees and agents to hold, in confidence all such information
(other than such information which (i) is already in such party’s possession or
(ii) becomes generally available to the public other than as a result of a
disclosure by such party or its directors, officers, managers, employees, agents
or advisors, or (iii) becomes available to such party on a non-confidential
basis from a source other than a party hereto or its advisors, provided that
such source is not known by such party to be bound by a confidentiality
agreement with or other obligation of secrecy to a party hereto or another party
until such time as such information is otherwise publicly available; provided,
however, that (A) any such information may be disclosed to such party’s
directors, officers, employees and representatives of such party’s advisors who
need to know such information for the purpose of evaluating the transactions
contemplated hereby (it being understood that such directors, officers,
employees and representatives shall be informed by such party of the
confidential nature of such information), (B) any disclosure of such information
may be made as to which the party hereto furnishing such information has
consented in writing, and (C) any such information may be disclosed pursuant to
a judicial, administrative or governmental order or request; provided, however,
that the requested party will promptly so notify the other party so that the
other party may seek a protective order or appropriate remedy and/or waive
compliance with this Agreement and if such protective order or other remedy is
not obtained or the other party waives compliance with this provision, the
requested party will furnish only that portion of such information which is
legally required and will exercise its best efforts to obtain a protective order
or other reliable assurance that confidential treatment will be accorded the
information furnished). If this Agreement is terminated, each party will deliver
to the other all documents and other materials (including copies) obtained by
such party or on its behalf from the other party as a result of this Agreement
or in connection herewith, whether so obtained before or after the execution
hereof.
 
 
21

--------------------------------------------------------------------------------


 
6.2 Additional Agreements. Subject to the terms and conditions herein provided,
each of the parties hereto agrees to use its commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement,
including using its commercially reasonable efforts to satisfy the conditions
precedent to the obligations of any of the parties hereto to obtain all
necessary waivers, and to lift any injunction or other legal bar to the Merger
(and, in such case, to proceed with the Merger as expeditiously as possible). In
order to obtain any necessary governmental or regulatory action or non-action,
waiver, consent, extension or approval, each of Parent, Acquisition Corp. and
the Company agrees to take all reasonable actions and to enter into all
reasonable agreements as may be necessary to obtain timely governmental or
regulatory approvals and to take such further action in connection therewith as
may be necessary. In case at any time after the Effective Time any further
action is necessary or desirable to carry out the purposes of this Agreement,
the proper officers and/or directors of Parent, Acquisition Corp. and the
Company shall take all such necessary action.
 
6.3 Publicity. No party shall issue any press release or public announcement
pertaining to the Merger that has not been agreed upon in advance by Parent and
the Company, except as Parent reasonably determines to be necessary in order to
comply with the rules of the Commission or of the principal trading exchange or
market for Parent Common Stock, provided that in such case Parent will use its
best efforts to allow Company to review and reasonably approve any same prior to
its release.
 
6.4 Appointment of Directors. Immediately upon the Effective Time, Parent shall
accept the resignations of the current officers and directors of Parent as
provided by Section 7.2(f)(7) hereof, and shall cause the persons listed as
directors in Exhibit D hereto to be elected to the Board of Directors of Parent.
At the first annual meeting of Parent stockholders and thereafter, the election
of members of Parent’s Board of Directors shall be accomplished in accordance
with the bylaws of Parent.
 
6.5 Filing of 10-QSB. Parent shall, not later than May 15, 2006, file with the
SEC its Quarterly Report on Form 10-QSB for the quarter ended March 31, 2006.
 
 
22

--------------------------------------------------------------------------------


6.6 Satisfaction of, Release of and Indemnification from Liabilities; Escrow
Agreement. Prior to or at the time of the Closing Date, Parent shall satisfy all
outstanding liabilities, debts, expenses and unpaid taxes from the cash proceeds
of the closing, including payment of (i) $100,000 CAD to Carleton University,
and (ii) $100,000 CAD to Peter Barnett, for which wire instructions are attached
as Schedule 6.6. Parent has also received executed releases from creditors,
which are attached to Schedule 6.6, releasing certain liabilities, debts and
expenses. The Company is aware, and Parent acknowledges that it has not paid any
taxes from its inception. All parties agree to close the Merger and resolve the
unpaid taxes issue post-merger. Parent agrees that Surviving Corporation will
hold in escrow for ninety (90) days or until such time as any unpaid taxes
and/or penalties from Parent’s inception through the Closing Date are paid,
whichever is longer, the remainder of the cash purchase price of $107,000 less
any fees paid to reconcile liabilities within 90 days of closing of the
Merger to satisfy the remainder of Parent’s unsatisfied debts or liabilities. If
no debts or liabilities are discovered within the ninety (90) day period after
Closing or the question of the existence of such liabilities is satisfactorily
resolved, the full purchase price will then be released.


 
6.7 Subsidiary Purchase Agreement . AGNI entered into a Subsidiary Purchase
Agreement, which is attached as Exhibit L, with the Principal Shareholder. The
Agreement provides that at any time during the period commencing 90 days after
closing of the merger and ending 180 days after closing of the merger, AGNI may
require the Principal Shareholder to purchase, or the Principal Shareholder may
require AGNI to sell, all of American Waste Recovery that is, at present, the
subsidiary of AGNI. The purchase price, if either option is exercised, will be
$107,000 less any fees paid to reconcile liabilities within 90 days of closing
of the Merger. In addition, the Principal Shareholder will be required to
indemnify AGNI against any liabilities that existed on the date of the merger
closing or that arose in connection with the operations of the subsidiaries.


 
 7. Conditions of Parties’ Obligations.
 
7.1 Parent and Acquisition Corp. Obligations. The obligations of Parent and
Acquisition Corp. under this Agreement and the Certificate of Merger are subject
to the fulfillment at or prior to the Closing of the following conditions, any
of which may be waived in whole or in part by Parent.
 
(a) No Errors, etc. The representations and warranties of the Parent and
Acquisition Corp. under this Agreement shall be deemed to have been made again
on the Closing Date and shall then be true and correct in all material respects.
 
(b) Compliance with Agreement. The Parent and Acquisition Corp. shall have
performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with by them
on or before the Closing Date.
 
(c) No Default or Adverse Change. There shall not exist on the Closing Date any
Default or Event of Default or any event or condition that, with the giving of
notice or lapse of time, or both, would constitute a Default or Event of
Default, and since the Balance Sheet Date, there shall have been no material
adverse change in the Condition of the Parent and Acquisition Corp.
 
(d) Certificate of Officers. The Parent and Acquisition Corp. shall have
delivered to the Company a certificate dated the Closing Date, executed on its
behalf by the Chief Executive Officer and Chief Financial Officer of Parent and
Acquisition Corp., certifying the satisfaction of the conditions specified in
paragraphs (a), (b) and (c) of this Section 7.1.
 
23

--------------------------------------------------------------------------------


(e) No Restraining Action. No action or proceeding before any court,
governmental body or agency shall have been threatened, asserted or instituted
to restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the Certificate of Merger or the carrying out of the transactions
contemplated by the Merger Documents.
 
(f) Supporting Documents. Parent and Acquisition Corp. shall have received the
following:
 
(1) Copies of resolutions of the Board of Directors and the stockholders of the
Company, certified by the Secretary of the Company, authorizing and approving
the execution, delivery and performance of the Merger Documents and all other
documents and instruments to be delivered pursuant hereto and thereto.
 
(2) A certificate of incumbency executed by the Secretary of the Company
certifying the names, titles and signatures of the officers authorized to
execute any documents referred to in this Agreement and further certifying that
the Certificate of Incorporation and Bylaws of the Company delivered to Parent
and Acquisition Corp. at the time of the execution of this Agreement have been
validly adopted and have not been amended or modified.
 
(3) A certificate, dated the Closing Date, executed by the Company’s Secretary,
certifying that, except for the filing of the Certificate of Merger: (i) all
consents, authorizations, orders and approvals of, and filings and registrations
with, any court, governmental body or instrumentality that are required for the
execution and delivery of this Agreement and the Certificate of Merger and the
consummation of the Merger shall have been duly made or obtained, and all
material consents by third parties that are required for the Merger have been
obtained; and (ii) no action or proceeding before any court, governmental body
or agency has been threatened, asserted or instituted to restrain or prohibit,
or to obtain substantial damages in respect of, this Agreement or the
Certificate of Merger or the carrying out of the transactions contemplated by
the Merger Documents.
 
(4) Evidence as of a recent date of the good standing and corporate existence of
the Company issued by the Secretary of State of the State of Delaware and
evidence that the Company is qualified to transact business as a foreign
corporation and is in good standing in each state of the United States and in
each other jurisdiction where the character of the property owned or leased by
it or the nature of its activities makes such qualification necessary.
 
(5) Such additional supporting documentation and other information with respect
to the transactions contemplated hereby as Parent and Acquisition Corp. may
reasonably request.
 
(g) Consents. The Parent and Acquisition Corp. shall have obtained and delivered
to the Company written consents, reasonably satisfactory in form and substance
to Parent, from each party to the leases, contracts, instruments and other
documents consenting to the assignment to the Surviving Corporation upon the
effectiveness of the Merger, of all of the rights and interests of Parent and
Acquisition Corp. in and to such leases, contracts, instruments and documents,
except to the extent (i) waived by Parent and/or Acquisition Corp. in its sole
discretion, or (ii) such lease, contract, instrument or other document does not
require the consent of such party to such assignment.
 
24

--------------------------------------------------------------------------------


(h) Proceedings and Documents. All corporate and other proceedings and actions
taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transactions shall be reasonably satisfactory in form
and substance to the Company. Parent and Acquisition Corp. shall furnish to the
Company such supporting documentation and evidence of the satisfaction of any or
all of the conditions precedent specified in this Section 7.1 as Parent or its
counsel may reasonably request.
 
7.2 Company Obligations. The obligations of the Company under this Agreement and
the Certificate of Merger are subject to the fulfillment at or prior to the
Closing of the conditions precedent specified in paragraphs (f), (g) and (h) of
Section 7.1 hereof and the following additional conditions:
 
(a) No Errors, etc. The representations and warranties of the Company under this
Agreement shall be deemed to have been made again on the Closing Date and shall
then be true and correct in all material respects.
 
(b) Compliance with Agreement. The Company shall have performed and complied in
all material respects with all agreements and conditions required by this
Agreement and the Certificate of Merger to be performed or complied with by them
on or before the Closing Date.
 
(c) No Default or Adverse Change. There shall not exist on the Closing Date any
Default or Event of Default or any event or condition, that with the giving of
notice or lapse of time, or both, would constitute a Default of Event of
Default, and since the Company Balance Sheet Date, there shall have been no
material adverse change in the Condition of the Company.
 
(d) Certificate of Officers. The Company shall have delivered to Parent and
Acquisition Corp. a certificate dated the Closing Date, executed on its behalf
by its respective President or other duly authorized officer, certifying the
satisfaction of the conditions specified in paragraphs (a), (b), and (c) of this
Section 7.2.
 
(e) Opinion of Parent’s Counsel. The Company shall have received from counsel
for Parent, a favorable opinion dated the Closing Date to the effect set forth
in Exhibit H hereto.
 
(f) Supporting Documents. The Company shall have received the following:
 
(1) Copies of resolutions of Parent’s and Acquisition Corp.’s respective board
of directors and the sole stockholder of Acquisition Corp., certified by their
respective Secretaries, authorizing and approving, to the extent applicable, the
execution, delivery and performance of this Agreement, the Certificate of Merger
and all other documents and instruments to be delivered by them pursuant hereto
and thereto.
 
25

--------------------------------------------------------------------------------


(2) A certificate of incumbency executed by the respective Secretaries of Parent
and Acquisition Corp. certifying the names, titles and signatures of the
officers authorized to execute the documents referred to in paragraph (i) above
and further certifying that the certificates of incorporation and Bylaws of
Parent and Acquisition Corp. appended thereto have not been amended or modified.
 
(3) A certificate, dated the Closing Date, executed by the Secretary of each of
the Parent and Acquisition Corp., certifying that, except for the filing of the
Certificate of Merger: (i) all consents, authorizations, orders and approvals
of, and filings and registrations with, any court, governmental body or
instrumentality that are required for the execution and delivery of this
Agreement and the Certificate of Merger and the consummation of the Merger shall
have been duly made or obtained, and all material consents by third parties
required for the Merger have been obtained; and (ii) no action or proceeding
before any court, governmental body or agency has been threatened, asserted or
instituted to restrain or prohibit, or to obtain substantial damages in respect
of, this Agreement or the Certificate of Merger or the carrying out of the
transactions contemplated by any of the Merger Documents.
 
(4) A certified list from Manhattan Transfer Registrar Co., Parent’s transfer
agent and registrar, of the names and addresses of the record owners of all of
the outstanding shares of Parent Common Stock and Parent Preferred Stock,
together with the number of shares of Parent Common Stock and Parent Preferred
Stock held by each record owner.
 
(5) An opinion letter from Frascona, Joiner, Goodman and Greenstein, P.C.,
Parent’s counsel setting forth that the number of shares of Parent Common Stock
that are issued and outstanding as of the Closing Date is no more than
45,188,525 shares of Parent Common Stock, that no shares of Parent Preferred
Stock are issued and outstanding, and that 1,473,650 shares of Parent Preferred
Stock are designated as Parent Class A Preferred Stock, for which each share is
convertible into 500 shares of Parent Common Stock.
 
(6) An agreement in writing from Lancaster & David, Chartered Accountants, in
form and substance reasonably satisfactory to the Company, to deliver copies of
the audit opinions with respect to any and all financial statements of Parent
that had been audited by such firm.
 
(7) The executed resignations of Brian Hauff, Peter J. Barnett and Charles
Mayer, as directors and officers of Parent, with the director resignations to
take effect at the Effective Time.
(8) Evidence as of a recent date of the good standing and corporate existence of
each of the Parent and Acquisition Corp. issued by the Secretary of State of
their respective states of incorporation and evidence that the Parent and
Acquisition Corp. are qualified to transact business as foreign corporations and
are in good standing in each state of the United States and in each other
jurisdiction where the character of the property owned or leased by them or the
nature of their activities makes such qualification necessary.
 
26

--------------------------------------------------------------------------------


(9) Evidence that Parent has all tax returns required to be filed in the states
of Florida and Delaware and in Vancouver, B.C. and that Parent has no
liabilities for taxes or penalties for failure to timely file tax returns.
 
(10) Evidence that Parent has satisfied all outstanding liabilities prior to the
Closing Date.
 
(11) Such additional supporting documentation and other information with respect
to the transactions contemplated hereby as the Company may reasonably request. 
 
(g) Proceedings and Documents. All corporate and other proceedings and actions
taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transactions shall be mutually satisfactory in form and
substance to the Company, Parent and Acquisition Corp. Parent and Acquisition
Corp. shall furnish to the Company such supporting documentation and evidence of
satisfaction of any or all of the conditions specified in this Section 7.2 as
the Company may reasonably request.
 
The Company and Parent may waive compliance with any of the conditions precedent
specified in this Sections 7.1 and 7.2.
 
8 8. Non-Survival of Representations and Warranties
 
. The representations and warranties of the parties made in Sections 2 and 3 of
this Agreement (including the Schedules to the Agreement which are hereby
incorporated by reference) shall not survive beyond the Effective Time. This
Section 8 shall not limit any claim for fraud or any covenant or agreement of
the parties which by its terms contemplates performance after the Effective
Time.
 
9 9. Amendment of Agreement. This Agreement and the Certificate of Merger may be
amended or modified at any time in all respects by an instrument in writing
executed (i) in the case of this Agreement by the parties hereto and (ii) in the
case of the Certificate of Merger by the parties thereto.
 
10 10. Definitions. Unless the context otherwise requires, the terms defined in
this Section 10 shall have the meanings herein specified for all purposes of
this Agreement, applicable to both the singular and plural forms of any of the
terms herein defined.
 
“Acquisition Corp.” means Agronix Acquisition Corp., a Florida corporation.
 
“Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by, or is under common control with, the indicated Person.
 
“Agreement” shall mean this Agreement.
 
“Articles of Merger” shall have the meaning assigned to it in the second recital
of this Agreement.
 
“Balance Sheet” and “Balance Sheet Date” shall have the meanings assigned to
such terms in Section 2.10 hereof.
 
27

--------------------------------------------------------------------------------


“Closing” and “Closing Date” shall have the meanings assigned to such terms in
Section 11 hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commission” shall mean the U.S. Securities and Exchange Commission.
 
“Company” shall mean Agronix, Inc., a Florida corporation.
 
“Company Common Stock” shall mean the Common Stock of the Company.
 
“Condition of the Company” shall have the meaning assigned to it in Section 2.2
hereof.
 
“Condition of the Parent” shall have the meaning assigned to it in Section 3.13
hereof.
 
“Default” shall mean a default or failure in the due observance or performance
of any covenant, condition or agreement on the part of the Company to be
observed or performed under the terms of this Agreement or the Certificate of
Merger, if such default or failure in performance shall remain unremedied for
five (5) days.
 
“Effective Time” shall have the meaning assigned to it in Section 1.2 hereof.
 
“Employee Benefit Plans” shall have the meaning assigned to it in Section 2.17
hereof.
 
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601, et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001, et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136, et seq. and
comparable state statutes dealing with the registration, labeling and use of
pesticides and herbicides; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the
Clean Water Act (Federal Water Pollution Control Act), 33 U.S.C. §§ 1251 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 1801, et seq.; as any of the above
statutes have been amended as of the date hereof, all rules, regulations and
policies promulgated pursuant to any of the above statutes, and any other
foreign, federal, state or local law, statute, ordinance, rule, regulation or
policy governing environmental matters, as the same have been amended as of the
date hereof.
 
“Equity Security” shall mean any stock or similar security of an issuer or any
security (whether stock or Indebtedness for Borrowed Money) convertible, with or
without consideration, into any stock or similar equity security, or any
security (whether stock or Indebtedness for Borrowed Money) carrying any warrant
or right to subscribe to or purchase any stock or similar security, or any such
warrant or right.
 
“ERISA” shall mean the Employee Retirement Income Securities Act of 1974, as
amended.
 
28

--------------------------------------------------------------------------------


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Event of Default” shall mean (a) the failure of the Company to pay any
Indebtedness for Borrowed Money, or any interest or premium thereon, within five
(5) days after the same shall become due, whether such Indebtedness shall become
due by scheduled maturity, by required prepayment, by acceleration, by demand or
otherwise, (b) an event of default under any agreement or instrument evidencing
or securing or relating to any such Indebtedness, or (c) the failure of the
Company to perform or observe any material term, covenant, agreement or
condition on its part to be performed or observed under any agreement or
instrument evidencing or securing or relating to any such Indebtedness when such
term, covenant or agreement is required to be performed or observed.
 
“FBCA” means the Florida Business Corporation Act, as amended.
 
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time.
 
“Hazardous Material” means any substance or material meeting any one or more of
the following criteria: (a) it is or contains a substance designated as or
meeting the characteristics of a hazardous waste, hazardous substance, hazardous
material, pollutant, contaminant or toxic substance under any Environmental Law;
(b) its presence at some quantity requires investigation, notification or
remediation under any Environmental Law; or (c) it contains, without limiting
the foregoing, asbestos, polychlorinated biphenyls, petroleum hydrocarbons,
petroleum derived substances or waste, pesticides, herbicides, crude oil or any
fraction thereof, nuclear fuel, natural gas or synthetic gas.
 
“Indebtedness” shall mean any obligation of the Company which under generally
accepted accounting principles is required to be shown on the balance sheet of
the Company as a liability. Any obligation secured by a Lien on, or payable out
of the proceeds of production from, property of the Company shall be deemed to
be Indebtedness even though such obligation is not assumed by the Company.
 
“Indebtedness for Borrowed Money” shall mean (a) all Indebtedness in respect of
money borrowed including, without limitation, Indebtedness which represents the
unpaid amount of the purchase price of any property and is incurred in lieu of
borrowing money or using available funds to pay such amounts and not
constituting an account payable or expense accrual incurred or assumed in the
ordinary course of business of the Company, (b) all Indebtedness evidenced by a
promissory note, bond or similar written obligation to pay money, or (c) all
such Indebtedness guaranteed by the Company or for which the Company is
otherwise contingently liable.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.
 
“knowledge” and “know” means, when referring to any person or entity, the actual
knowledge of such person or entity of a particular matter or fact, and what that
person or entity would have reasonably known after due inquiry. An entity will
be deemed to have "knowledge" of a particular fact or other matter if any
individual who is serving, or who has served, as an executive officer of such
entity has actual "knowledge" of such fact or other matter, or had actual
"knowledge" during the time of such service of such fact or other matter, or
would have had "knowledge" of such particular fact or matter after due inquiry.
 
29

--------------------------------------------------------------------------------


“Letter of Transmittal” shall have the meaning assigned to it in Section 4
hereof.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by statute or other
law.
 
“Memorandum” shall have the meaning assigned to it in the fourth recital hereof.
 
“Merger” shall have the meaning assigned to it in Section 1.1 hereof.
 
“Merger Documents” shall have the meaning assigned to it in Section 2.6 hereof.
 
“Parent” shall mean Warner Nutraceutical, Inc., a Delaware corporation.
 
“Parent Balance Sheet Date” shall have the meaning assigned to it in Section
3.14 hereof.
 
“Parent Class A Preferred Stock” shall mean the designated Class A preferred
stock, par value [$.001] per share, of Parent.
 
“Parent Common Stock” shall mean the common stock, par value [$.001] per share,
of Parent.
 
“Parent Employee Benefit Plans” shall have the meaning assigned to it in Section
3.16 hereof.
 
“Parent Financial Statements” shall have the meaning assigned to it in Section
3.8 hereof.
 
“Parent Preferred Stock” shall mean the preferred stock, par value [$.001] per
share, of Parent.
 
“Parent SEC Documents” shall have the meaning assigned to it in Section 3.7
hereof.
 
“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workmen’s compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
materialmens’ and similar Liens, if the obligations secured by such Liens are
not then delinquent or are being contested in good faith by appropriate
proceedings; and (c) Liens incidental to the conduct of the business of the
Company that were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and which do not in the aggregate materially
detract from the value of its property or materially impair the use made thereof
by the Company in its business.
 
30

--------------------------------------------------------------------------------


“Person” shall include all natural persons, corporations, business trusts,
associations, limited liability companies, partnerships, joint ventures and
other entities and governments and agencies and political subdivisions.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Stockholders” shall mean all of the stockholders of the Company.
 
“Subsidiary” shall mean Harbin Yingxia Industrial Group Co. Ltd., a corporation
of the Republic of China, and the Company’s wholly-owned subsidiary.
 
“Surviving Corporation” shall have the meaning assigned to it in Section 1.1
hereof.
 
“Tax” or “Taxes” shall mean (a) any and all taxes, assessments, customs, duties,
levies, fees, tariffs, imposts, deficiencies and other governmental charges of
any kind whatsoever (including, but not limited to, taxes on or with respect to
net or gross income, franchise, profits, gross receipts, capital, sales, use, ad
valorem, value added, transfer, real property transfer, transfer gains, transfer
taxes, inventory, capital stock, license, payroll, employment, social security,
unemployment, severance, occupation, real or personal property, estimated taxes,
rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative
minimum, doing business, withholding and stamp), together with any interest
thereon, penalties, fines, damages costs, fees, additions to tax or additional
amounts with respect thereto, imposed by the United States (federal, state or
local) or other applicable jurisdiction; (b) any liability for the payment of
any amounts described in clause (a) as a result of being a member of an
affiliated, consolidated, combined, unitary or similar group or as a result of
transferor or successor liability, including, without limitation, by reason of
Regulation section 1.1502-6; and (c) any liability for the payments of any
amounts as a result of being a party to any Tax Sharing Agreement or as a result
of any express or implied obligation to indemnify any other Person with respect
to the payment of any amounts of the type described in clause (a) or (b).
 
“Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and partnership returns filed on Form 1065) required to be
supplied to a Tax authority relating to Taxes.
 
 11. Closing. The closing of the Merger (the “Closing”) shall occur concurrently
with the Effective Time (the “Closing Date”). The Closing shall occur at the
offices of Anslow & Jaclin, LLP, 195 Route 9 South, Suite 204, Manalapan, NJ
07726. At the Closing, Parent shall present for delivery to each Stockholder the
certificate representing the Parent Class A Preferred Stock and Parent Common
Stock to be issued pursuant to Section 1.5(a)(ii) hereof to them pursuant to
Sections 1.6 and 4 hereof. Such presentment for delivery shall be against
delivery to Parent and Acquisition Corp. of the certificates, opinions,
agreements and other instruments referred to in Section 7.1 hereof, and the
certificates representing all of the Common Stock issued and outstanding
immediately prior to the Effective Time. Parent will deliver at such Closing to
the Company the officers’ certificate and opinion referred to in Section 7.2
hereof. All of the other documents and certificates and agreements referenced in
Section 7 will also be executed as described therein. At the Effective Time, all
actions to be taken at the Closing shall be deemed to be taken simultaneously.
 
31

--------------------------------------------------------------------------------


12. Termination Prior to Closing.
 
12.1 Termination of Agreement. This Agreement may be terminated at any time
prior to the Closing:
 
(a) By the mutual written consent of the Company, Acquisition Corp. and Parent;
 
(b) By the Company, if Parent or Acquisition Corp. (i) fails to perform in any
material respect any of its agreements contained herein required to be performed
by it on or prior to the Closing Date, (ii) materially breaches any of its
representations, warranties or covenants contained herein, which failure or
breach is not cured within thirty (30) days after the Company has notified
Parent and Acquisition Corp. of its intent to terminate this Agreement pursuant
to this paragraph (b);
 
(c) By Parent and Acquisition Corp., if the Company (i) fails to perform in any
material respect any of its agreements contained herein required to be performed
by it on or prior to the Closing Date, (ii) materially breach any of its
representations, warranties or covenants contained herein, which failure or
breach is not cured within thirty (30) days after Parent or Acquisition Corp.
has notified the Company of its intent to terminate this Agreement pursuant to
this paragraph (c);
 
(d) By either the Company, on the one hand, or Parent and Acquisition Corp., on
the other hand, if there shall be any order, writ, injunction or decree of any
court or governmental or regulatory agency binding on Parent, Acquisition Corp.
or the Company, which prohibits or materially restrains any of them from
consummating the transactions contemplated hereby, provided that the parties
hereto shall have used their best efforts to have any such order, writ,
injunction or decree lifted and the same shall not have been lifted within
ninety (90) days after entry, by any such court or governmental or regulatory
agency; or
 
12.2 Termination of Obligations. Termination of this Agreement pursuant to this
Section 12 shall terminate all obligations of the parties hereunder, except for
the obligations under Sections 6.1, 13.3 and 13.11; provided, however, that
termination pursuant to paragraphs (b) or (c) of Section 12.1 shall not relieve
the defaulting or breaching party or parties from any liability to the other
parties hereto.
 
13 13. Miscellaneous.
 
13.1 Notices. Any notice, request or other communication hereunder shall be
given in writing and shall be served either personally by overnight delivery or
delivered by mail, certified return receipt and addressed to the following
addresses:
 
32

--------------------------------------------------------------------------------




If to Parent
 
or Acquisition Corp.:
Agronix, Inc. 
 
#1008 - 510 West Hastings Street
 
Vancouver, B.C., Canada V6B 1L8
 
Attention: Brian Huff, President
   
With a copy to:
Frascona, Joiner, Goodman and Greenstein, P.C. 
 
70 Grand Ave.
 
Table Mesa Drive
 
Boulder, CO 80305 
 
Fax: (303) 494-6309
  Attention: Gary Joiner, Esq.
If to Company:
   
c/o American Union Securities
 
100 Wall Street 
 
Warner Nutraceutical International, Inc. 
 
15th Floor 
 
New York, NY 10005 
 
Attention: Dr. Huakang Zhou
   
With a copy to:
Anslow & Jaclin, LLP 
 
195 Route 9 South, Suite 204
 
Manalapan, NJ 07726
 
Fax: (732) 577-1188
 
Attention: Richard I. Anslow, Esq.
   

 
 
Notices shall be deemed received at the earlier of actual receipt or three (3)
business days following mailing. Counsel for each party (or any authorized
representative) shall have authority to accept delivery of any notice on behalf
of such party.
 
13.2 Entire Agreement. This Agreement, including the schedules and exhibits
attached hereto and other documents referred to herein, contains the entire
understanding of the parties hereto with respect to the subject matter hereof.
This Agreement supersedes all prior agreements and undertakings between the
parties with respect to such subject matter.
 
13.3 Expenses. In addition to the provisions in Section 12.3 hereof, each party
shall bear and pay all of the legal, accounting and other expenses incurred by
it in connection with the transactions contemplated by this Agreement. Expenses
of Parent prior to the effective time shall be satisfied by Parent immediately
prior to the effective time and Parent shall not be liable for such expenses
after the effective date.
 
13.4 Time. Time is of the essence in the performance of the parties’ respective
obligations herein contained.
 
13.5 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
33

--------------------------------------------------------------------------------


13.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns and
heirs; provided, however, that neither party shall directly or indirectly
transfer or assign any of its rights hereunder in whole or in part without the
written consent of the others, which may be withheld in its sole discretion, and
any such transfer or assignment without said consent shall be void.
 
13.7 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and benefit of the parties hereto, their successors, assigns and
heirs, and no other Person shall have any right or action under this Agreement.
 
13.8 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts together shall
constitute a single agreement.
 
13.9 Recitals, Schedules and Exhibits. The Recitals, Schedules and Exhibits to
this Agreement are incorporated herein and, by this reference, made a part
hereof as if fully set forth herein.
 
13.10 Section Headings and Gender. The Section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter gender, and the singular shall include the plural, and vice versa,
whenever and as often as may be appropriate.
 
13.11 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida. This Agreement and
the transactions contemplated hereby shall be subject to the exclusive
jurisdiction of the courts of Palm Beach County, Florida. The parties to this
Agreement agree that any breach of any term or condition of this Agreement or
the transactions contemplated hereby shall be deemed to be a breach occurring in
the State of Florida by virtue of a failure to perform an act required to be
performed in the State of Florida. The parties to this Agreement irrevocably and
expressly agree to submit to the jurisdiction of the courts of the State of
Florida for the purpose of resolving any disputes among the parties relating to
this Agreement or the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
hereby, or any judgment entered by any court in prospect hereof brought in Palm
Beach County, Florida, and further irrevocably waive any claim that any suit,
action or proceeding brought in Palm Beach County, Florida has been brought in
an inconvenient forum. With respect to any action before the above courts, the
parties hereto agree to service of process by certified or registered United
States mail, postage prepaid, addressed to the party in question.
 


 
[Remainder of Page Intentionally Left Blank]
 
[Signature Page to Follow]
 
34

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first above written.
 

 
PARENT:
 
AGRONIX, INC.
 
By: /s/Brian Hauff 

--------------------------------------------------------------------------------

Brian Hauff, CEO
 
 
ACQUISITION CORP.:
 
AGRONIX ACQUISITION CORP.
 
By: /s/Brian Hauff

--------------------------------------------------------------------------------

Brian Hauff, CEO
 
 
THE COMPANY:
 
WARNER NUTRACEUTICAL INTERNATIONAL, INC.
 
By: /s/Dr. Huakang Zhou

--------------------------------------------------------------------------------

Name: Dr. Huakang Zhou
Title: President
 



 
35

 